Case 4:20-cv-00068-RWS-CMC Document 153 Filed 12/31/20 Page 1 of 6 PageID #: 3587




                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

     JUAN LOZADA-LEONI,             §
                                    §
           Plaintiff,               §
                                    §
       vs.                          §
                                    §                    Civil Action No. 4:20-cv-68
     MONEYGRAM INTERNATIONAL, INC., §
     and MONEYGRAM PAYMENT          §
     SYSTEMS, INC.,                 §
           Defendants.              §
                                    §
                                    §


                          INTERVENOR KLG’S MOTION TO STRIKE




          Comes now Kardell Law Group (KLG), Intervenor in the above referenced matter, and

   files this its MOTION TO STRIKE, and would respectfully show the court as follows:

      1. KLG herein asks this Court to enter an Order striking Plaintiff’s allegations in p.
         24, dealing with an after-the-fact discussion regarding KLG’s ability to rebut
         allegations of improper “intent” in connection with the filing of the OSHA charge
         herein.
         From the early stages of this litigation, MoneyGram has pursued, with Captain Ahab-like

   obsession, their theory that KLG’s sparse SOX pleading here was their ticket to a summary

   dismissal.

          In pursuit of this quixotic goal, the legal team at MoneyGram apparently thought it

   insufficient to just argue that filing a bare-bones SOX complaint was “negligence” or some other

   lapse of legal judgment.

          At some point MoneyGram apparently concluded that it was necessary to plead “intent”

   on the part of the lawyer filing the SOX Complaint.


   INTERVENOR KLG’S MOTION TO STRIKE

                                                                                          Page 1 of 6
Case 4:20-cv-00068-RWS-CMC Document 153 Filed 12/31/20 Page 2 of 6 PageID #: 3588




          Kardell’s only goal in filing the declaration involved herein was to formally deny that

   there was any “intent” on his part here.

      2. Applicable law

          To succeed on a motion to strike, the movant must show that the allegations being

   challenged are so unrelated as to be unworthy of any consideration and that their presence in the

   pleading throughout the proceeding will be prejudicial to the moving party. See United States v.

   Cushman & Wakefield, Inc., 275 F. Supp. 2d 763, 768 (N.D. Tex. 2002) (Citations omitted). A

   court must deny a motion to strike if there is any question of law or fact. Id. See also Augustus v.

   Board of Public Instruction of Escambia, Fla., 306 F.2d 862, 868 (5th Cir. 1962). Because

   motions to strike are not favored, challenged matter in a pleading will not be stricken unless it is

   clear that it can have no possible bearing upon the subject matter of the litigation. Berke v.

   Presstek, Inc., 188 F.R.D. 179, 180 (D.N.H. 1998).

          This entire allegation should be struck for a number of reasons.

      3. KLG’s allegedly harmful conduct here took place some 4 months after Kardell
         withdrew from the case.
         In August 2020 MGI filed a Motion for Summary Judgment alleging that the OSHA

   complaint (drafted and filed by Mr. Kardell) was insufficient to support a claim.

          This issue here arose in September of 2020.

      4. Steve Kardell’s allegedly harmful conduct here is, if anything, de minimus.

          As Plaintiff conceded, it was just “extremely concerning”.

      5. Steve Kardell allegedly harmful conduct had nothing to do with malpractice on
         KLG’s part.
         The allegations against KLG here are that it failed to conduct discovery, was not

   aggressive enough throughout the litigation, etc. etc.




   INTERVENOR KLG’S MOTION TO STRIKE

                                                                                              Page 2 of 6
Case 4:20-cv-00068-RWS-CMC Document 153 Filed 12/31/20 Page 3 of 6 PageID #: 3589




          These “extremely concerning” events detailed herein have no bearing on any breach of

   lawyer duty or standard of care.

      6. Since nothing was filed with this Court by KLG, there was no conceivable breach of
         any type of fiduciary duty owed to Plaintiff.
         As plaintiff indicated, “fortunately, he did not file his own Response”.

      7. KLG was fully justified in seeking some method to rebut MoneyGram’s allegations
         that KLG intentionally bypassed SOX, OSHA and DOL.
         Because KLG does a lot of SOX filings; public allegations that KLG intentionally

   bypassed OSHA exhaustion requirements could be professionally damaging.

      8. KLG had a legitimate concern that if unexplained, the issue of the bare-bones
         pleading might subsequently be utilized by Plaintiff as evidence of malpractice.
         One of Plaintiff's core strategies here is basing malpractice claims on MoneyGram’s

   accusatory statements.

          In this very pleading Plaintiff adopts MoneyGram’s allegations of discovery delay as

   prima facie evidence of malpractice. Consequently, it is important that KLG be allowed to set the

   record straight here.

      9. This bare-bones, “placeholder” pleading strategy is a standard procedure utilized
         by KLG in SOX cases.

          One recent example here is an almost identical SOX case that KLG had against Grubhub.




   INTERVENOR KLG’S MOTION TO STRIKE

                                                                                          Page 3 of 6
Case 4:20-cv-00068-RWS-CMC Document 153 Filed 12/31/20 Page 4 of 6 PageID #: 3590




      10. In his response, Plaintiff indicated that he was going to be revealing Plaintiff’s
          “strategic goals,” “strategies” and “intent “with regard to the OSHA filing.
          No so. In its declaration, KLG states that the issue here is only his intent”, not Plaintiff’s.

      11. As illustrated by the detail of Exhibit 1, (i.e., the 59 emails concerning this dispute),
          this mini-soap opera is a distraction that will take up the Court's valuable time on
          what is the essentially a non-issue.
      12. Kardell pointed out all throughout this process that all he wanted to do was to see
          what they planned to file.

          Relief requested:

          KLG urges the Court to enter the attached proposed Order, striking Plaintiff’s p. 24 for

   the reasons indicated herein.

                                                         Respectfully submitted,

                                                         /s/ Steve Kardell
                                                         Steve Kardell
                                                         Texas State Bar No.
                                                         11098400
                                                         E-mail:
                                                         skardell@kardelllawgroup.c
                                                         om
                                                         KARDELL LAW GROUP
                                                         4514 Cole Avenue, Suite
                                                         600

   INTERVENOR KLG’S MOTION TO STRIKE

                                                                                               Page 4 of 6
Case 4:20-cv-00068-RWS-CMC Document 153 Filed 12/31/20 Page 5 of 6 PageID #: 3591




                                                       Dallas, Texas 75205
                                                       Telephone: (214) 616-4654
                                                       Facsimile: (469) 729-9926
                                                       ATTORNEY FOR INTERVENOR


                                   CERTIFICATE OF CONFERENCE

          On December 31, 2020, I conferred by email with Susan Hutchison, counsel for
      Plaintiff, in the manner required under Local Rule 7(h) regarding the relief requested herein.
      Plaintiff is opposed to the relief requested herein.
                                                       /s/ Steve Kardell

                                   CERTIFICATE OF SERVICE

           I hereby certify that the foregoing document has been submitted, by electronic means, to
      all counsel of record on December 31, 2020.
                                                        /s/ Steve Kardell




   INTERVENOR KLG’S MOTION TO STRIKE

                                                                                           Page 5 of 6
Case 4:20-cv-00068-RWS-CMC Document 153 Filed 12/31/20 Page 6 of 6 PageID #: 3592




                                                             Respectfully submitted,

                                                             /s/ Steve Kardell
                                                             Steve Kardell
                                                             Texas State Bar No.
                                                             11098400
                                                             E-mail:
                                                             skardell@kardelllawgroup.c
                                                             om
                                                             KARDELL LAW GROUP
                                                             4514 Cole Avenue, Suite
                                                             600
                                                             Dallas, Texas 75205
                                                             Telephone: (214) 616-4654
                                                             Facsimile: (469) 729-9926
                                                             ATTORNEY FOR INTERVENOR


                                         CERTIFICATE OF CONFERENCE

                On November 24, 2020, I conferred by email with Susan Hutchison, counsel for
            Plaintiff, in the manner required under Local Rule 7(h) regarding the relief requested herein.
            Plaintiff is unopposed to the relief requested herein.
                                                             /s/ Steve Kardell

                                         CERTIFICATE OF SERVICE

                 I hereby certify that the foregoing document has been submitted, by electronic means, to
            all counsel of record on November 24,2020.
                                                              /s/ Steve Kardell




   INTERVENOR KLG’S MOTION TO STRIKE

                                                                                          Page 6 of 6
